Exhibit 10.9
 
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amendment to Executive Employment Agreement entered into on November 29,
2010 is by and between Genesis Group Holdings, Inc., a Delaware corporation (the
"Company") and Gideon Taylor (the "Executive").
 
WHEREAS, on September 1, 2009 the Company and the Executive entered into that
certain Executive Employment Agreement, a copy of which is attached hereto as
Exhibit A and incorporated herein by such reference (the "Employment
Agreement").
 
WHEREAS, Paragraph 6(b) of the Employment Agreement erroneously contained a
provision whereby the Executive was entitled to receive 25,500,000 shares of the
Company’s common stock as an incentive to the execution of the Employment
Agreement (the “Incentive Shares”), which such shares have never been issued by
the Company to the Executive.


WHEREAS, the parties are desirous of correcting this ministerial error in the
drafting of the Employment Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.           Recitals.  The foregoing recitals are true and correct.


2.           Correction of Paragraph 6(b).  The Employment Agreement is hereby
amended effective September 1, 2009 to delete Paragraph 6(b) in its entirety and
replace it with the following:


(b)           Equity Incentives.  To the extent the Company adopts and maintains
a share incentive plan, the Executive will be eligible to participate in such
plan pursuant to the terms thereof as determined by the Company.
 
The Executive represents and warrants to the Company that the inclusion of the
Incentive Shares in such paragraph in the Employment Agreement was a ministerial
error in the drafting of the agreement and that he was never entitled under the
terms of his employment with the Company or otherwise to the Incentive Shares.


3.           No Additional Changes.  Except for the correction to Paragraph 6(b)
as set forth herein, all other terms and condition of the Employment Agreement
remain in full force and effect.
 
4.           Amendment or Assignment.  No modification, waiver, amendment,
discharge or change of this Agreement shall be valid unless the same is
evidenced by a written instrument, executed by the party against which such
modification, waiver, amendment, discharge, or change is sought.


5.           Construction and Enforcement.  This Agreement shall be construed in
accordance with the laws of the State of Florida, without and application of the
principles of conflicts of laws
 
 
1

--------------------------------------------------------------------------------

 
 
6.           Binding Nature, No Third Party Beneficiary. The terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties, and their respective successors and assigns, and is made solely and
specifically for their benefit.  No other person shall have any rights, interest
or claims hereunder or be entitled to any benefits under or on account of this
Agreement as a third-party beneficiary or otherwise.
 
7.           Counterparts.  This Agreement may be executed in any number of
counterparts, including facsimile signatures which shall be deemed as original
signatures.  All executed counterparts shall constitute one Agreement,
notwithstanding that all signatories are not signatories to the original or the
same counterpart.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
GENESIS GROUP HOLDINGS, INC.
 
By: /s/ Gideon Taylor
Gideon Taylor, Chief Executive Officer
 
/s/ Billy Caudill
Billy Caudill

 


2